In an action to recover damages for personal injuries, the appeal is from an order granting judgment dismissing the complaint as against respondent, pursuant to subdivision 4 of rule 107 of the Rules of Civil Practice on the ground that there is an existing final judgment of a court of competent jurisdiction rendered on the merits, determining the same cause of action between the parties. Order affirmed, with $10 costs and disbursements. No opinion.
Nolan, P. J., Beldock, Murphy, Hallinan and Kleinfeld, JJ., concur.